Citation Nr: 0821638	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1976 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2003 and March 2004 rating decisions of the RO, 
which denied entitlement to the benefits enumerated above.

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  A subsequent 
December 2005 Board decision denied the claims on appeal.  
The veteran appealed the Board's December 2005 decision 
regarding the claims enumerated above to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in February 2007, the Court ordered that the motion for 
remand be granted and remanded the Board's decision regarding 
the aforementioned claims for compliance with the 
instructions in the Joint Motion for Remand (Joint Motion) 
filed in this case.  

The issues on appeal were then remanded by the Board in 
September 2007.  The RO complied with the Board's 
instructions, to the extent possible, and the case was 
returned in June 2008.


FINDINGS OF FACT

1.  A psychiatric disorder, to include pain disorder, is not 
related to the veteran's active duty service.

2.  A cervical spine disorder had its onset in 1993, well 
after the veteran's separation from service, and is not 
otherwise related to in-service disease or injury.

3.  A left shoulder disorder is not related to any incident 
in service.


CONCLUSIONS OF LAW

1.  The veteran's claimed psychiatric disorder, which has 
been diagnosed as pain disorder, is not due to disease or 
injury that was incurred in or aggravated by his active duty 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  The veteran's claimed cervical spine disorder is not due 
to disease or injury that was incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The veteran's claimed left shoulder disorder is not due 
to disease or injury that was incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; service personnel records; 
VA treatment records from November 1992 to May 1993 and from 
September 2002 to September 2003; VA hospital records dated 
in January 1988, February 1988, and January 1989; VA medical 
examination reports dated in June 1993, September 2003, and 
October 2003; private treatment records; the veteran's 
statements including his hearing testimony; and a lay 
statement dated in January 1994.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric disorder

The service medical records reflect no pertinent treatment or 
diagnoses of a psychiatric nature, and the separation 
examination was normal in all respects.  Therefore, a 
disorder is not factually shown during service.

The Board notes that the veteran has been receiving VA 
treatment for substance abuse.  VA treatment records do not 
reflect any specific psychiatric diagnosis.  An October 2003 
private psychological evaluation report indicates an Axis I 
diagnosis of pain disorders associated with psychological 
factors and a general medical condition (accident in 1977).  
The veteran asserts that he was injured in a Jeep accident 
during service in 1977.  The Board observes that there is no 
record of such an accident.  Attempts by VA to obtain 
corroborating evidence have failed.

Based on a review of the record, the Board concludes that 
service connection for a psychiatric disorder cannot be 
granted.  38 C.F.R. § 3.303.  Service connection cannot be 
granted based on the October 2003 psychological evaluation.  
The examining psychologist attributed the veteran's pain 
disorder, at least in part, to a Jeep accident in service.  
The psychologist presumably based that opinion upon a history 
provided by the veteran and not upon a review of the record 
because the record, as mentioned above, makes no reference to 
an automobile accident in service.  Because the 
psychologist's diagnosis and opinion are based on unverified 
facts, the Board does not credit his opinion.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In this case, there is no credible evidence to factually 
support the alleged in-service accident.  In March 2008, the 
United States Army Combat Readiness/Safety Center reported 
that a search was conducted of its database for the time 
period from January 1, 1976, through January 31, 1979.  All 
Army vehicle accidents were searched and no jeep accidents 
were found.  A search was also conducted of the names of 
individuals involved in Army vehicle accidents in California 
during the same time frame which failed to yield any results 
with the veteran's last name.  The service medical records 
contain no information that would tend to show such an 
accident had occurred.  In October 1978, the veteran 
completed a report of medical history for the purpose of 
obtaining dental treatment, wherein he denied being seen for 
any reason by a medical doctor over the prior year or having 
any prolonged illnesses or hospitalization.  Presumably 
injuries as major as the veteran describes sustaining in the 
motor vehicle accident would have been noted by him.  

Regardless, the separation examination showed no relevant 
findings or complaints.  The veteran testified in 2005 that 
he was knocked unconscious during the accident and evacuated 
by helicopter to Camp Roberts where he was treated for 
multiple injuries.  This treatment involving air evacuation 
would most likely have been recorded in the service medical 
records but there is no pertinent record in the service 
medical records.  There is no indication that the service 
medical records are incomplete.  The veteran also told the 
private psychologist in 2003 that he was unconscious for 
several hours and "woke up" in the hospital.  This is not 
consistent with his previous description of the accident in 
1993, which was that he was treated with bandages and 
antiseptic at a first aid station and returned to duty after 
one day.  As support for his current claim, the veteran 
implies his service-connected left eye scar was a result of 
the in-service accident, but service connection was granted 
based on a 1978 service medical record indicating he fell and 
hit his head on a desk.  There is no indication of a prior 
scar or injury to the left eye.  These discrepancies causes 
the Board to place reduced probative value on the veteran's 
descriptions of the events.  

The October 2003 psychologist's opinion was also based on the 
fact that the veteran reported never being without pain since 
the alleged accident.  In contrast, he testified that his 
neck and shoulder pains began in the 1990s, and review of 
records for medical treatment between 1988 and 1993 showed no 
relevant complaints or history.

Again, because the veteran's only diagnosed psychiatric 
disorder, namely pain disorder, has been attributed to an 
unverified event in service, service connection cannot be 
granted.  38 C.F.R. § 3.303.  Service connection requires 
that there be a link between a claimed disability and 
service.  Id.  In this instance, a credible nexus has not 
been shown.

The Board observes that a lay statement received in January 
1994 regarding a Jeep accident is not one which the Board 
chooses to credit.  That statement is from a fellow soldier 
who did not witness the alleged accident and appears to know 
of it by hearsay alone.  A statement based on rumors and 
formulated a quarter century after the fact is not one upon 
which the Board will base a grant of service connection.  The 
author of the January 1994 statement reported that, when he 
witnessed the veteran after the accident, he was shocked that 
the veteran had injuries over half his body.  This level of 
injury, however, is not reflected in any of the service 
medical records.  The Board places greater probative weight 
on the service medical records which were prepared around the 
time of the alleged accident which do not document any 
extensive injuries nor do they reference any motor vehicle 
accident.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In 
the current case, the buddy statement prepared many years 
after the fact is not supported by any contemporaneous 
evidence and is contradicted by the medical evidence of 
record.  The lack of annotations in the service medical 
records directly contradicts the author's allegations of the 
presence of visible injury on the veteran during active duty.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  For the reasons set forth herein, the buddy statement 
is simply unpersuasive.  See Hayes, 5 Vet. App. at 69- 70; 
Wood, 1 Vet. App. at 192-193.  

This is not a case in which the evidence is in relative 
equipoise, in which case the veteran would prevail.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Rather, 
the scant evidence in the veteran's favor comprised of the 
October 2003 psychological examination report and the January 
1994 lay statement has been found to lack credibility.  There 
is no other evidence in the veteran's favor.  The Board, 
therefore, concludes that the preponderance of the evidence 
is against the veteran's claim.  As the preponderance of the 
evidence is against his claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 38 
U.S.C. § 5107.

Cervical spine disorder

The service medical records do not suggest a cervical spine 
disorder.  There are no relevant complaints shown, and the 
separation examination was normal.

The veteran testified that he did not have any symptoms 
concerning his neck until the 1990s.  The first mention of 
complaints regarding the cervical spine are dated in May 1993 
following a motor vehicle accident.  In any event, an X-ray 
study conducted that month revealed no acute bony abnormality 
of the cervical spine.  On VA orthopedic examination in 
September 2003, an X-ray study of the cervical spine revealed 
minimal degenerative changes in the mid-cervical region.  The 
examiner diagnosed minimal degenerative changes of the mid 
cervical spine that occurred since 1993.

The veteran was discharged from service in 1979.  His very 
mild cervical spine disability has been found to have 
occurred in or about 1993, over a decade after separation 
from service.  Because the onset of the veteran's current 
cervical spine disability has not been linked to his period 
of active duty and is in contrast linked to post-service 
years, service connection for this disability must be denied.  
38 C.F.R. § 3.303.

The veteran might well believe that his cervical spine 
disability is attributable to a Jeep accident in service.  As 
detailed above, there is no official record of such an 
incident.  In any event, the veteran is not shown to be 
competent to render medical diagnoses, and opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The competent medical evidence reflects onset of 
a minimal cervical spine disability in 1993, well after 
service, with no medical professional ever relating the post- 
service condition to any disease or injury of service.

It must also be noted that despite the veteran's testimony 
denying that he ever incurred additional trauma to his neck 
after service, stating that there had been "no major 
accidents" since the alleged in-service accident, the May 
1993 medical records clearly show that his vehicle was struck 
from behind and he complained of neck pain thereafter.  It is 
also pertinent that at that time, the veteran's past medical 
history was noted as "negative," meaning he did not relay a 
history of chronic neck pains or prior neck injuries.

As the preponderance of the competent medical evidence weighs 
against the veteran's claim, the benefit of the doubt rule is 
not for application herein.  See Ortiz, supra; Gilbert, 
supra.

Left shoulder disorder

The service medical records are silent regarding a left 
shoulder disability.  No relevant complaints or abnormalities 
are shown, and the separation examination was negative in all 
pertinent respects.

On VA examination in September 2003, the examiner diagnosed 
minimal degenerative changes about the acromioclavicular 
joints bilaterally and otherwise normal bilateral shoulders.  
The examiner notes that radiographically, there was no 
evidence of an old osseous injury.

The above mentioned evidence does not insinuate a disability 
that is particular to the left shoulder.  On the contrary, 
the evidence reveals identical findings regarding both 
shoulders.  The only logical inference is that the veteran 
does not suffer from any left shoulder disability that is 
attributable to service.  If that were the case, the 
objective findings regarding the shoulders would not, 
presumably, have indicated identical findings bilaterally.  
Applicable law, however, seems to prevent the Board from the 
exercise of common sense in medical matters.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).

The Board turns its focus to the competent medical evidence, 
which indicates no sign of an old osseous left shoulder 
injury.  It follows that any disability of the left shoulder 
cannot have resulted from an in-service injury.  The veteran 
testified that he did not begin to have shoulder 
symptomatology until the mid 1990s, and there is no medical 
evidence showing any pertinent complaints or history until 
his recent claim.  It must also be noted that in connection 
with his prior claims, the veteran did not allege any 
shoulder injury resulted from the alleged in-service 
accident.  Regardless, no medical professional has ever 
related the post-service shoulder condition to disease or 
injury incurred during service.  Absent a nexus between any 
left shoulder disability and service, service connection for 
a left shoulder disorder is denied.  38 C.F.R. § 3.303.

The Board notes the veteran again denied having any "other 
physical trauma . . . in [his] life" when discussing his 
shoulder disability, but not only is there the evidence of 
the 1993 motor vehicle accident discussed above, but the 
private psychologist's report also notes he was beat 
unconscious by police in 1999 and hospitalized in intensive 
care where he "suffered a clinical death as a result of the 
beating."  If this medical history is accurate, there has 
certainly been significant post-service physical trauma.

Again, as the entirety of the competent medical evidence is 
against the veteran's claim of entitlement to service 
connection for a left shoulder disability, the benefit of the 
doubt rule is not for application.  See Ortiz, supra; 
Gilbert, supra.

Veterans Claims Assistance Act of 2000

As explained by the Board in its December 2005 decision, the 
veteran was sent letters in September 2003 and January 2004 
which were specifically intended to address the requirements 
of the VCAA.  The sufficiency of the aforementioned VCAA 
letters and VA's compliance with its duty to assist the 
veteran in substantiating his claims was discussed at length 
by the Board on pages 11-17 of the December 2005 decision.  

Although there was some intervening caselaw between the 
Board's decision and the Court's Order - i.e., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) - the Joint Motion for 
Remand, the attorney's brief, and the Court's Order do not 
contain any indication that the veteran did not receive 
appropriate notice.  In fact, the Joint Motion identified no 
fault in the either VA's compliance with the VCAA or the 
Board's "reasons and bases" discussion of same.  

If the parties to the Joint Motion believed the Board's VCAA 
discussion was in any way problematical, they would have 
undoubtedly explained such potential error in the body of the 
Joint Motion.  They did not.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [holding that the "Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  Although the Court's Order serves to vacate 
the Board's  2005 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board 
articulated how VCAA compliance with respect to the duty to 
notify was achieved.  Because the Joint Motion and Court 
Order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.   



ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


